Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application, which is a national stage entry, entered in the United States on March 10, 2022.
Track One status of the application is noted.
Claims 1-3, 6-9, 11, and 12 have been preliminarily amended, also on March 10, 2022.  
Claims 1-12 are currently pending and have been examined. 

Information Disclosure Statement
The Information Disclosure Statement filed on March 10, 2022 has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-8 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Regarding Claim 1, the last limitation of this claim recites that all three terminal devices “are connected to one another via the network,” though “the network” is a term that lacks antecedent basis.  Thus, it is unclear and not particularly pointed out what “network” is recited or whether Applicant intended a network to be previously recited in the claim.  Because Claim 1 is not particularly pointed out or distinctly claimed, it must be rejected under § 112(b).  Because Claims 2-8 depend on Claim 1, they are also rejected under § 112(b).  
Further regarding Claim 2, this claim recites “the terminal device” on the last line of page 5 of the claims.  This term lacks antecedent basis.  Elsewhere throughout the claims, the claims distinguish between three separate terminal devices.  Thus, it is unclear and not particularly pointed out whether this “terminal devices” is one of the three different devices, all three devices, or a separate, fourth device.  Because this claim is not clear or particularly pointed out, it is further rejected under § 112(b).  

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  When considering subject matter eligibility under 35 U.S.C. § 101, there are multiple steps that may need to be assessed.  First, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined in step 2A prong 1 whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim is directed toward a judicial exception, it must then be determined in step 2A prong 2 whether the judicial exception is integrated into a practical application.  Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in step 2B whether the claim recites “significantly more” than the abstract idea.  See “2019 Revised Patent Subject Matter Eligibility Guidance,” 84 Fed. Reg. (4): 50-57 (Jan. 7, 2019).  
In the instant case, Claims 1-8 are directed toward a system, i.e., apparatus, Claims 9-11 are directed toward a method, i.e., process, and Claim 12 is directed toward a program causing a computer to execute a process.  Examiner notes that Claim 12 recites software per se and is not in one of the four statutory categories as required in step 1.  To satisfy step 1, Applicant must amend the claim to recite a non-transitory computer readable medium or other similar such language.  See In re Nuijten and MPEP § 2106.03.  Claims 1-11 fall within one of the four statutory categories as required by step 1.  Nevertheless, the claims (as well as Claim 12 if it were amended to recite only non-transitory signals) are directed toward the judicial exception of an abstract idea in step 2A prong 1.  Independent Claim 1 (which is representative of independent Claims 9 and 12) recites as follows: 
Claim 1.  A carbon offset credit calculation system utilizing waste oil comprising:
a first terminal device, which inputs information relating to waste oil regarded as a biomass resource;
a second terminal device, which is owned by a fuel manufactory and inputs information relating to biofuel, which is purified from waste oil, wherein the fuel manufactory produces the biofuel based on the waste oil;
a third terminal device, which is owned by a site consuming biofuel, inputs information relating to power generation and fuel consumption;
a carbon offset credit calculation server, which calculates a carbon offset amount based on information input by the first terminal device, the second terminal device, and the third terminal device, and calculates a carbon offset credit based on the carbon offset amount;
wherein the first terminal device, the second terminal device, the third terminal device, and the carbon offset credit calculation server, are connected to one another via the network.
The bold language above corresponds to the abstract ideas recited in Claim 1 (whereas the underlined language is language that is addressed in step 2A prong 2 and step 2B).  As the bold language above demonstrates, Applicant’s claims are directed toward inputting data to perform calculations to obtain the legal rights of a carbon offset credit.  This is a method of organizing human activity, specifically legal interactions.  See MPEP § 2106.04(a)(2)(II)(B).  Because the instant invention is verifying whether people are performing the steps (in this case, of conversion of waste oil to a biofuel such as biodiesel) that can qualify to earn the creation of a carbon offset credit, the invention is reciting a certain method of organizing human activities, specifically legal interactions.  Examiner further notes that the calculations are mathematical concepts (see MPEP § 2106.04(a)(2)(I)) that could be done mentally (i.e., consist of mental processes) (see MPEP § 2106.04(a)(2)(III)), and thus fit both of those categories as well.
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry.  Rather, the next step is to determine whether the judicial exception is integrated into a practical application (step 2A prong 2).  The revised guidance provides exemplary considerations that are indicative that an additional element or combination of elements may have integrated the exception into a practical application: 1) an additional element reflecting an improvement in the functioning of a computer or an improvement to another technology or technical field, 2) an additional element that implements the judicial exception with a particular machine or manufacture that is integral to the claim, 3) an additional element that effects a transformation or reduction of a particular article to a different state or thing, or 4) an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See MPEP § 2106.04(d).  Examples where a judicial exception has not been integrated into a practical application include: 1) use of “apply it” or the equivalent, i.e., merely using a computer to implement or perform an abstract idea, 2) an additional element that adds insignificant extra-solution activity to the judicial exception, and 3) an additional element that does no more than generally link the use of the judicial exception to a particular technological environment or field of use.  See id.  
Applying these considerations to the claims in the instant application, the claims do not integrate the judicial exception into a practical application.  The claims fail to recite an improvement of a computer, any improvement to a technology or technical field, any particular machine, any transformation or reduction of a particular article to a different state or thing, or any additional element that uses the judicial exception in a meaningful way.  Instead, the claims are merely reciting instructions to implement the abstract idea on a computer (i.e., “terminal devices;” “network”), which is insufficient to provide a practical application of the claims and provide subject matter eligibility.  See id.  Therefore, there is no integration of the abstract idea into a practical application.
If the claims are not integrated into a judicial exception, the Examiner must consider whether there is “significantly more” recited in the claim in step 2B.  See MPEP § 2106.05.  There is nothing unconventional or inventive in Applicant’s claims for the purpose of analysis under step 2B, e.g., any combination of elements that provide an advance over any technological state of the art.  Rather, as noted above, an abstract legal interaction is merely implemented by a general purpose computer.  Other than the limitations that are abstract for the reasons articulated above, Applicant has merely recited a generic computer that facilitates the steps of the invention.  Thus, Applicant’s claims merely recite a computer to implement the abstract idea, which fails to provide “significantly more” than the abstract idea.  
As the MPEP states, Examiners may consider the following three factors when determining whether the claim recites mere instructions to implement an abstract idea on a computer: 1) whether the claim recites only the idea of a solution or outcome, i.e., the claim fails to recite details of how a solution to a problem is accomplished; 2) whether the claim invokes computers or other machinery merely as a tool to perform an existing process; and 3) the particularity or generality of the application of the judicial exception.  See MPEP § 2106.05(f).  Applying those factors to the instant application: 1) the claims do not recite how the computer performs any of the steps other than just stating that they do it; 2) the claims invoke the computer to perform a process of product registering and tracking that has been performed without computers and before the ubiquity of computers; and 3) the claims are general and not recited in much particularity because it can apply to any way of registering the products.    
The dependent claims 2-8, 10, and 11 are merely reciting further embellishments of the abstract idea and do not amount to anything that is significantly more than the abstract idea itself.  In other words, none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limitations that, in an ordered combination provide “significantly more” or providing any integration into a practical application.  Rather, the dependent claims are merely further reciting features that are just as abstract as independent Claims 1, 9, and 12.  Therefore, Claims 1-12 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Rethore et al. (US 2014/0318631, hereinafter “Rethore”) in view of Williams et al. (US 2017/0160118, hereinafter “Williams”).

Claim 1.  Rethore teaches: A carbon offset credit calculation system utilizing waste oil comprising:
a first terminal device, which inputs information relating to waste oil regarded as a biomass resource (see ¶s 176-177 teaching using a computer/terminal device to perform the steps of the invention; see also, e.g., at least the Abstract and ¶s 124-129 teaching converting waste cooking oil into a biodiesel);
a second terminal device, which is owned by a fuel manufactory and inputs information relating to biofuel, which is purified from waste oil, wherein the fuel manufactory produces the biofuel based on the waste oil (see ¶s 176-177 teaching using a computer/terminal device to perform the steps of the invention; see also, e.g., at least the Abstract and ¶s 124-129 teaching converting waste cooking oil into a biodiesel);
a third terminal device, which is owned by a site consuming biofuel, inputs information relating to power generation and fuel consumption (see ¶s 176-177 teaching using a computer/terminal device to perform the steps of the invention; see also, e.g., at least the Abstract and ¶s 124-129 teaching converting waste cooking oil into a biodiesel);
a carbon offset credit calculation server, which calculates a carbon offset amount based on information input by the first terminal device, the second terminal device, and the third terminal device, and calculates a carbon offset credit based on the carbon offset amount (see ¶s 176-177 teaching using a computer/terminal device to perform the steps of the invention; see also, e.g., at least the Abstract and ¶s 124-129 teaching converting waste cooking oil into a biodiesel and ¶s 120-123 and 132 teaching obtaining carbon credits or renewable identification numbers, or tax credits associated with the production of the biofuel);
wherein the first terminal device, the second terminal device, the third terminal device, and the carbon offset credit calculation server, are connected to one another via the network (Examiner notes this is addressed below).
Examiner notes that Rethore teaches tracking and providing carbon credits associated with the generation of biodiesel from collected used cooking oil.  Rethore fails, however, to teach that the tracking and providing of these carbon credits occurs via inputs from multiple terminal devices connected via a network.  Nevertheless, such a feature is taught in the analogous prior art.  Williams, for example teaches such a feature (see, e.g., Figure 1 teaching network 104 connecting a tracking system terminal, vehicles, distribution facilities, processing facilities, and reporting authorities).  Williams is similar to Rethore and the instant application because it relates to tracking alternative fuels such as biodiesel for the creation of carbon credits (see, e.g., ¶ 37, 53, 54, 63, and 101-106).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using multiple networked computers throughout the lifecycle (as disclosed by Williams) to the known method and system of collecting used waste cooking oil to convert it to biodiesel and generate carbon credits (as disclosed by Rethore).  One of ordinary skill in the art would have been motivated to apply the known technique of using multiple networked computers throughout the lifecycle because it would allow for real time tracking and providing the data to generate the carbon credits with the applicable regulatory authority (see Williams ¶ 63).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using multiple networked computers throughout the lifecycle (as disclosed by Williams) to the known method and system of collecting used waste cooking oil to convert it to biodiesel and generate carbon credits (as disclosed by Rethore), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of using multiple networked computers throughout the lifecycle to the known method and system of collecting used waste cooking oil to convert it to biodiesel and generate carbon credits, because predictably the computers of Williams track the data generated by Rethore for the same purpose of calculating and generating carbon credits).  See also MPEP § 2143(I)(D).

Claim 2.  The combination of Rethore and Williams teach the limitations of Claim 1.  Williams further teaches: The carbon offset credit calculation system utilizing waste oil according to claim 1,
wherein the first terminal device, the second terminal device, and the third terminal device comprise an input unit and a transaction unit, which transacts data between the terminal device and the carbon offset credit calculation server (see, e.g., ¶ 111 and Figure 10 teaching input 1012),
wherein the information being input by the input unit of the first terminal device is a collected waste oil amount from the first terminal device located at a collection site (see, e.g., ¶ 57 teaching collecting alternative fuels such as used cooking oil and tracking the amount thereof; see further ¶ 36 teaching tracking the transfer of the alternative fuel),
wherein the information being input by the input unit of the second terminal device is a biofuel production amount (see, e.g., ¶ 58 teaching tracking the alternative fuels including further processing and/or blending),
wherein the information being input by the input unit of the third terminal device is an actual biofuel power generation amount and an actual biofuel consumption amount by a boiler or an incinerator (see, e.g., ¶s 55 and 63 teaching tracking through to consumption of the fuel).

Claim 3.  The combination of Rethore and Williams teach the limitations of Claim 2.  Williams further teaches: The carbon offset credit calculation system utilizing waste oil according to claim 2,
wherein the carbon offset credit calculation server comprising:
a communication unit, which communicates data with the terminal first terminal device, the second terminal device, and the third terminal device (see, e.g., Figure 1 feature 104 teaching a network; see also Figure 5 feature 512);
a calculation unit, which calculates the carbon offset amount based on the obtained values via the communication unit and also calculates the carbon offset credit based on said carbon offset amount (see ¶ 63 teaching the AFI tracking system calculating carbon credits); and
a memory (see Figure 10 feature 1004; see also ¶ 109).

Claim 4.  The combination of Rethore and Williams teach the limitations of Claim 3.  Williams further teaches: The carbon offset credit calculation system utilizing waste oil according to claim 3, wherein the calculation unit calculates the carbon offset amount by multiplying the actual biofuel power generation amount, which is obtained via the communication unit, with a CO2 emission coefficient (see, e.g., ¶s 52-53 teaching using a carbon intensity value to determine carbon credits, noting that in ¶ 53 the carbon intensity, or “CI factor,” “can impact the carbon credits received;” see further ¶ 71).

Claim 5.  The combination of Rethore and Williams teach the limitations of Claim 3.  Williams further teaches: The carbon offset credit calculation system utilizing waste oil according to claim 3, wherein the calculation unit calculates the carbon offset amount by multiplying the actual biofuel consumption amount, which is obtained via the communication unit, with a biofuel standard thermal amount and a CO2 emission coefficient of an original fuel (see, e.g., ¶s 52-53 teaching using a carbon intensity value to determine carbon credits, noting that in ¶ 53 the carbon intensity, or “CI factor,” “can impact the carbon credits received;” see further ¶ 71).

Claim 6.  The combination of Rethore and Williams teach the limitations of Claim 5.  Williams further teaches: The carbon offset credit calculation system utilizing waste oil according to claim 5, wherein the calculation unit calculates a biofuel estimated production amount by multiplying the collected waste oil amount at each collection site, which is obtained via the communication unit, with a fuel yield at each collection site, and then the calculation unit calculates a biofuel production contribution rate based on a ratio of said biofuel estimated production amount and then obtains the carbon offset amount at each collection site by multiplying the biofuel production contribution rate with the carbon offset amount (see, e.g., ¶ 63).

Claim 7.  The combination of Rethore and Williams teach the limitations of Claim 6.  Williams further teaches: The carbon offset credit calculation system utilizing waste oil according to claim 6, wherein the carbon offset amount at each collection site is memorized in the memory according to the identification of the first terminal device, the second terminal device, and the third terminal devices, which are located at said each collection site (see Figure 10 feature 1004; see also ¶ 109). 

Claim 8.  The combination of Rethore and Williams teach the limitations of Claim 7.  Williams further teaches: The carbon offset credit calculation system utilizing waste oil according to claim 7, wherein the memory memorizes at least one of: an identification, which is given to said the first terminal device, the second terminal device, and the third terminal device; information related to the location of the terminal device; a carbon offset credit based on the carbon offset amount related to the identification; a nation/region information related to the identification; productivity related to the identification; and a work quality information related to the identification (see at least, e.g., ¶ 63 teaching the memory of the computer determining a carbon offset credit as well as a nation or region because of the communication with the appropriate regulatory authorities).

Claim 9.  A carbon offset credit calculation method utilizing waste oil comprising:
a collected biomass amount reporting step, which reports a collected waste oil amount from a first terminal device located at each collection site to a carbon offset credit calculation server, wherein the collection site collects waste oil and the carbon offset credit calculation server calculates a carbon offset credit (see ¶s 176-177 teaching using a computer/terminal device to perform the steps of the invention; see also, e.g., at least the Abstract and ¶s 124-129 teaching converting waste cooking oil into a biodiesel);
a fuel production reporting step, which reports a biofuel production amount from a second terminal device located at a fuel manufactory to the carbon offset credit calculation server (see ¶s 176-177 teaching using a computer/terminal device to perform the steps of the invention; see also, e.g., at least the Abstract and ¶s 124-129 teaching converting waste cooking oil into a biodiesel);
an actual power generation amount reporting step, which reports an actual power generation amount of a biomass generator using the biofuel from a third terminal device located at a power plant to the carbon offset credit calculation server (see ¶s 176-177 teaching using a computer/terminal device to perform the steps of the invention; see also, e.g., at least the Abstract and ¶s 124-129 teaching converting waste cooking oil into a biodiesel); and 
a calculation step, wherein the carbon offset credit calculation server calculates a carbon offset amount based on said reported information and calculates a carbon offset credit based on said carbon offset amount in the calculation step (see ¶s 176-177 teaching using a computer/terminal device to perform the steps of the invention; see also, e.g., at least the Abstract and ¶s 120-123 and 132 teaching obtaining carbon credits or renewable identification numbers, or tax credits associated with the production of the biofuel).
Examiner notes that Rethore teaches tracking and providing carbon credits associated with the generation of biodiesel from collected used cooking oil.  Rethore fails, however, to teach that the tracking and providing of these carbon credits occurs via inputs from multiple terminal devices connected via a network.  Nevertheless, such a feature is taught in the analogous prior art.  Williams, for example teaches such a feature (see, e.g., Figure 1 teaching network 104 connecting a tracking system terminal, vehicles, distribution facilities, processing facilities, and reporting authorities).  Williams is similar to Rethore and the instant application because it relates to tracking alternative fuels such as biodiesel for the creation of carbon credits (see, e.g., ¶ 37, 53, 54, 63, and 101-106).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using multiple networked computers throughout the lifecycle (as disclosed by Williams) to the known method and system of collecting used waste cooking oil to convert it to biodiesel and generate carbon credits (as disclosed by Rethore).  One of ordinary skill in the art would have been motivated to apply the known technique of using multiple networked computers throughout the lifecycle because it would allow for real time tracking and providing the data to generate the carbon credits with the applicable regulatory authority (see Williams ¶ 63).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using multiple networked computers throughout the lifecycle (as disclosed by Williams) to the known method and system of collecting used waste cooking oil to convert it to biodiesel and generate carbon credits (as disclosed by Rethore), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of using multiple networked computers throughout the lifecycle to the known method and system of collecting used waste cooking oil to convert it to biodiesel and generate carbon credits, because predictably the computers of Williams track the data generated by Rethore for the same purpose of calculating and generating carbon credits).  See also MPEP § 2143(I)(D).

Claim 10.  The combination of Rethore and Williams teach the limitations of Claim 9.  Williams further teaches: The carbon offset credit calculation method utilizing waste oil according to claim 9, further comprising:
an actual fuel consumption amount reporting step, which reports an actual fuel consumption amount based on biofuel from a third terminal device located at a boiler site or an incinerator site to the carbon offset credit calculation server (see, e.g., ¶s 55 and 63 teaching tracking through to consumption of the fuel).

Claim 11.  The combination of Rethore and Williams teach the limitations of Claim 10.  Williams further teaches: The carbon offset credit calculation method utilizing waste oil according to claim 10, further comprising:
a step, which feedbacks the result of work quality to the first terminal device (see, e.g., ¶ 35 teaching performing lifecycle tracking for quality control purposes); and
a step, which feedbacks the result of productivity to the second terminal device (see, e.g., ¶ 35 teaching performing lifecycle tracking to determine fuel effectiveness).

Regarding Claim 12.  This claim is essentially coextensive with Claim 9 other than it recites a computer program rather than a method.  Thus, the rejection of Claim 9 is incorporated herein relying on a combination of Rethore and Williams.  Because Rethore teaches using a computer program to perform the steps of the invention (see at least ¶ 46), with this additional teaching, the limitations of Claim 12 are rejected by the combination of Rethore and Williams.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Filho, SCS et al., “The Potential of Biodiesel Production from Frying Oil Used in the Restaurants of Sao Paulo City, Brazil,” 37 Chemical Engineering Transactions 577-582 (2014).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627